Citation Nr: 0012134	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-42 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The appellant served on active duty from June 1951 to June 
1954, and had service in Korea from December 1951 to July 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.  This case was previously 
before the Board in March 1997 and remanded for additional 
development and adjudication.


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its March 1997 remand has 
not been performed.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (Court) concluded that the Board had erred when it 
considered a claim when the RO had not conformed to the 
dictates of the earlier Board remand.

The veteran contends that he has PTSD as a result of 
experiences during the Korean War.  In essence, the disputed 
matter concerning service connection for PTSD relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during the veteran's service.  
38 C.F.R. § 3.304(f) (1999).  While a diagnosis of PTSD has 
been recorded, the record still contains inadequate 
information pertaining to the documentation of events 
constituting a stressor for PTSD.

The Board notes that the veteran's DD Form 214, shows that he 
served in the United States Army from June 1951 to June 1954.  
He received the Korean Service Medal with four Bronze Service 
Stars, the Good Conduct Medal, the National Defense Service 
Medal, and the United Nations Service Medal.  This evidence 
is indicative of service in Korea, but it is not necessarily 
indicative of engagement in combat.

In December 1992 and again in October 1994 the RO requested 
that the National Personnel Records Center (NPRC) furnish 
additional administrative records which document the nature 
of the veteran's service, including his personnel records.  
Both times the NPRC responded that the requested records were 
most likely destroyed in a 1973 fire at the center.

In light of the above, the Board remanded this case and 
requested that the RO obtain all pertinent VA medical 
treatment records, including any medical records from the VA 
Medical Center (VAMC) in Jamaica Plain since the early 1960s 
and the Boston VA outpatient clinic since 1987.  The RO was 
also to request that the veteran furnish copies of any 
orders, personnel records or whatever other information he 
may have that would be relevant to identify the stressful 
events in service.

In the March 1997 remand, the Board noted that the veteran 
had testified that while serving in the Republic of Korea, he 
was assigned to the 69th Battalion, 337th Trucking Company 
which he states was a transportation company; that a friend, 
J. K., was killed when the truck he was in was hit by a 
mortar in October or November of 1952; that one truck from a 
convoy he was in was blown up killing a Corporal S. and 
servicemember J; that he was assigned to grave detail while a 
member of the trucking company, in about March 1952 for about 
seven weeks; and that on one occasion he was transporting his 
older brother in a truck convoy, when a truck in the convoy 
was shelled.  

In the Board's March 1997 remand, the RO was requested to ask 
the veteran to provide any additional information, 
specifically a signed affidavit from his older brother as to 
the truck incident.  Thereafter, the information that the 
veteran furnished as to inservice stressors, including 
information regarding his unit assignments, was to be 
forwarded by the RO to the United States Army and Joint 
Services Environmental Support Group (ESG) for verification.  
Furthermore, the Board requested that the RO schedule the 
veteran for a VA examination to determine the nature and 
extent of his current psychiatric disability.  If the 
examiners believed that PTSD was present, they were requested 
to specifically identify the stressors and other diagnostic 
criteria supporting such a diagnosis.

The veteran has not responded to the RO's most recent request 
for an affidavit from his brother.  However, the Board notes 
that regardless of the veteran's failure in that regard, the 
evidence of record shows that he has testified on two 
occasions as to his in-service stressors and his unit 
assignments.  There is no indication that the RO requested 
verification of the veteran's alleged stressor, as outlined 
above, by the U.S. Armed Services Center for Research of Unit 
Records (formerly the U.S. Army & Joint Service Environmental 
Support Group (ESG)).  In this regard, the Board is 
essentially reminded that the provisions of VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL M21-1), which were in effect 
during the pendency of the veteran's claim, provided that 
where records available to the rating board do not provide 
objective or supportive evidence of the alleged inservice 
traumatic stressor, it is necessary to develop this evidence.  
MANUAL M21-1, Part IV, paragraph 7.46(e) (now incorporated in 
Part IV, paragraph 11.38(f)).  Since the development outlined 
in the manual includes providing stressor information to 
USASCRUR in an attempt to verify the alleged stressors, this 
procedure is deemed mandatory.  Therefore another attempt 
should be made to verify the veteran's claimed service 
stressors.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Thereafter, in approaching a claim for service connection for 
PTSD, the question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner precisely what 
stressors have been accepted as established by the record, 
and the medical examiner must be instructed that only those 
events may be considered in determining whether stressors to 
which the veteran was exposed during service were of 
sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present is pointless.  Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

The Board recognizes that the case was previously remanded 
and regrets further delay; however, it must be noted that the 
Court in a number of cases has determined that where the 
record before the Board is inadequate, a remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, to ensure 
that VA has met its duty to assist the veteran in developing 
all facts pertinent to his claim, the case is REMANDED to the 
RO for the following development:

1.  The RO should obtain and associate 
with the claims folder copies of VA or 
private treatment records pertaining to 
psychiatric treatment of the veteran 
since August 1998, that are not already 
of record.

2.  The RO should give the veteran 
another opportunity to provide a detailed 
written account (including dates, 
locations, names of other persons 
involved, etc.) of the alleged service 
stressors for PTSD.  The veteran should 
be asked to provide as much information 
as possible on J. K., Corporal S. and 
servicemember J., who were reportedly 
killed during the veteran's service, 
including their unit and the approximate 
dates each was killed.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of his claimed stressful events and that 
he must be as specific as possible so 
that an adequate search for verifying 
information can be conducted.  

Regardless of the veteran's response, a 
copy of the veteran's DD 214, pertinent 
portions of the hearing transcript and 
any other pertinent statements from the 
veteran should be forwarded to USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150, for verification of the incidents 
which the veteran reports are stressors.  
This information should include the names 
of the individuals and related data 
referred to above.  The USASCRUR should 
be specifically requested to research and 
report on the location of the 69th 
Battalion, 337th Trucking Company from 
December 1951 to July 1953, and to 
provide any available unit or base 
historical information for the relevant 
time period, such as information 
regarding the activities, facilities, or 
duties handled at the base at which the 
veteran's unit was stationed, or 
information about the larger military 
unit with which the veteran's unit was 
associated, apparently the "2d Division, 
8th Army" as noted in the veteran's 
January 1994 VA Form 9.  Any information 
obtained is to be associated with the 
claims folder. 

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
veteran should be afforded an examination 
by a psychiatrist to determine the 
presence of PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that the RO determined are 
established by the record, and the 
examiner is to be instructed that only 
those events can be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service. All indicated tests and studies 
should be conducted and all findings 
should be reported in detail.  In 
addition, the examiner should state 
whether the veteran meets the diagnostic 
criteria for PTSD under the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders.  
If the veteran is found to have PTSD, the 
symptoms and other factors which support 
the diagnosis should be specifically 
itemized.  The examiner should comment on 
the sufficiency of the stressor.  The 
examiner should also provide a score on 
the Global Assessment of Functioning 
Scale relative to impairment due to PTSD, 
if diagnosed, and discuss the import of 
that score relative to the veteran's 
social and industrial adaptability.  Any 
opinion contrary to those already of 
record should be reconciled, to the 
extent possible.  It is imperative that 
the claims files be made available to the 
examiner for use in the study of the 
case.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should then review 
the record and make sure each of the 
above actions has been completed to the 
extent possible.  The RO should then 
readjudicate the issue of entitlement to 
service connection for PTSD and make a 
specific finding as to whether or not the 
veteran was involved in combat and, if 
so, whether the claimed stressors are 
related thereto.  If the decision remains 
adverse to the veteran, a supplemental 
statement of the case should be prepared, 
and the veteran and his representative 
should be given the requisite period of 
time in which to reply.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


